Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 1 of 65 PageID 31




              EXHIBIT “B”
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 2 of 65 PageID 32
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 3 of 65 PageID 33
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 4 of 65 PageID 34
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 5 of 65 PageID 35
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 6 of 65 PageID 36
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 7 of 65 PageID 37
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 8 of 65 PageID 38
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 9 of 65 PageID 39
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 10 of 65 PageID 40
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 11 of 65 PageID 41
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 12 of 65 PageID 42
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 13 of 65 PageID 43
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 14 of 65 PageID 44
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 15 of 65 PageID 45
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 16 of 65 PageID 46
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 17 of 65 PageID 47
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 18 of 65 PageID 48
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 19 of 65 PageID 49




   01 01 10006 0412       Company
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 20 of 65 PageID 50


                           MESA UNDERWRITERS SPECIALTY
                               INSURANCE COMPANY




                     MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY
                                     P.O. BOX 4030
                             SCOTTSDALE, ARIZONA 85261-4030

                                 COMMERCIAL INSURANCE POLICY




  MUSIC and its General Agent
  are pleased to have issued Policy                       to




  In witness whereof, Mesa Underwriters Specialty Insurance Company has caused this policy to
  be signed by its President and countersigned on the Declaration page by a duly Authorized
  Representative of the Company.




_______________________                               ___________________________
   Corporate Secretary                                      President


                                            MUSIC



MUS 01 01 10001 0412
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 21 of 65 PageID 51


                                                                                                    IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
       tions may cancel this policy by mailing or de-               c. Recommend changes.
       livering to us advance written notice of cancel-         2. We are not obligated to make any inspections,
       lation.                                                      surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to
       ering to the first Named Insured written notice              insurability and the premiums to be charged.
       of cancellation at least:                                    We do not make safety inspections. We do
       a. 10 days before the effective date of can-                 not undertake to perform the duty of any per-
           cellation if we cancel for nonpayment of                 son or organization to provide for the health or
           premium; or                                              safety of workers or the public. And we do not
                                                                    warrant that conditions:
       b. 30 days before the effective date of can-
           cellation if we cancel for any other reason.             a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
       Named Insured's last mailing address known to                    standards.
       us.                                                      3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
       date of cancellation. The policy period will end             rate service or similar organization which
       on that date.                                                makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
       Named Insured any premium refund due. If we              4. Paragraph 2. of this condition does not apply
       cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or rec-
       Named Insured cancels, the refund may be                     ommendations we may make relative to certifi-
       less than pro rata. The cancellation will be ef-             cation, under state or municipal statutes, ordi-
       fective even if we have not made or offered a                nances or regulations, of boilers, pressure
       refund.                                                      vessels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-   E. Premiums
       cient proof of notice.                                   The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declarations            2. Will be the payee for any return premiums we
   is authorized to make changes in the terms of this               pay.
   policy with our consent. This policy's terms can be       F. Transfer Of Your Rights And Duties Under
   amended or waived only by endorsement issued                 This Policy
   by us and made a part of this policy.
                                                                Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                        transferred without our written consent except in
   We may examine and audit your books and rec-                 the case of death of an individual named insured.
   ords as they relate to this policy at any time during        If you die, your rights and duties will be transferred
   the policy period and up to three years afterward.           to your legal representative but only while acting
D. Inspections And Surveys                                      within the scope of duties as your legal repre-
   1. We have the right to:                                     sentative. Until your legal representative is ap-
                                                                pointed, anyone having proper temporary custody
       a. Make inspections and surveys at any time;             of your property will have your rights and duties
                                                                but only with respect to that property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1      
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 22 of 65 PageID 52



                                                                                                IL N 001 09 03

                                    FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
sents false information in an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




IL N 001 09 03                            © ISO Properties, Inc., 2003                              Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 23 of 65 PageID 53



                                                                      IL P 015 01 07

FLOOD AND EARTH MOVEMENT LOSSES NOT COVERED
      ADVISORY NOTICE TO POLICYHOLDERS

THE FOLLOWING WARNING IS PROVIDED IN ACCORDANCE
WITH NORTH CAROLINA LAW.

WARNING: THIS PROPERTY INSURANCE POLICY DOES NOT
PROTECT YOU AGAINST LOSSES FROM FLOODS,
EARTHQUAKES, MUDSLIDES, MUDFLOWS, OR LANDSLIDES.
YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR
AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING
COVERAGE FOR THESE LOSSES. THIS IS NOT A COMPLETE
LISTING OF ALL OF THE CAUSES OF LOSSES NOT COVERED
UNDER YOUR POLICY. YOU SHOULD READ YOUR ENTIRE
POLICY TO UNDERSTAND WHAT IS COVERED AND WHAT IS NOT
COVERED.




IL P 015 01 07                 © ISO Properties, Inc., 2006              Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 24 of 65 PageID 54



                                                                      IL P 017 01 07

 EARTHQUAKE AND LANDSLIDE LOSSES NOT COVERED
      ADVISORY NOTICE TO POLICYHOLDERS

THE FOLLOWING WARNING IS PROVIDED IN ACCORDANCE
WITH NORTH CAROLINA LAW.

WARNING: THIS PROPERTY INSURANCE POLICY DOES NOT
PROTECT YOU AGAINST LOSSES FROM EARTHQUAKE OR
LANDSLIDES. YOU SHOULD CONTACT YOUR INSURANCE COM-
PANY OR AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING
COVERAGE FOR THESE LOSSES. THIS IS NOT A COMPLETE
LISTING OF ALL OF THE CAUSES OF LOSSES NOT COVERED
UNDER YOUR POLICY. YOU SHOULD READ YOUR ENTIRE POL-
ICY TO UNDERSTAND WHAT IS COVERED AND WHAT IS NOT
COVERED.




IL P 017 01 07                 © ISO Properties, Inc., 2006              Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 25 of 65 PageID 55



                                                                      IL P 020 01 07

     FLOOD AND EARTHQUAKE LOSSES NOT COVERED
         ADVISORY NOTICE TO POLICYHOLDERS

THE FOLLOWING WARNING IS PROVIDED IN ACCORDANCE
WITH NORTH CAROLINA LAW.

WARNING: THIS PROPERTY INSURANCE POLICY DOES NOT
PROTECT YOU AGAINST LOSSES FROM FLOODS AND EARTH-
QUAKES. YOU SHOULD CONTACT YOUR INSURANCE COMPANY
OR AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING
COVERAGE FOR THESE LOSSES. THIS IS NOT A COMPLETE
LISTING OF ALL OF THE CAUSES OF LOSSES NOT COVERED
UNDER YOUR POLICY. YOU SHOULD READ YOUR ENTIRE
POLICY TO UNDERSTAND WHAT IS COVERED AND WHAT IS NOT
COVERED.




IL P 020 01 07                 © ISO Properties, Inc., 2006              Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 26 of 65 PageID 56
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


                           PRIVACY POLICY
                                 For
            MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY

Mesa Underwriters Specialty Insurance Company understands the importance placed by our customers on the
privacy and safeguarding of their personal information. The Company intends and is obligated to protect all
nonpublic personal information provided to the Company by our customers. Whether a consumer is already a
policyholder or is applying for insurance or is a claimant, the Company will maintain the confidentiality and security
of all individual’s personal information as required by law.

In order to meet our customers’ insurance needs and to comply with business, regulatory and legal obligations we
are required to collect and at times, use personal information. The Company does not disclose personal
information about customers, potential or former, for marketing purposes to nonaffiliated third parties. The
Company may gather information from a variety of sources including but not limited to the Company’s affiliates,
consumer reporting agencies such as credit bureaus, property inspection services and other non-affiliated third
party organizations. We do not disclose any personal information about our customers, except as follows:

    1) with consumer/customer consent,
    2) as required by law,
    3) as permitted by law
    4) as necessary or appropriate to underwrite, administer, service, effect, process or enforce an insurance
       policy that we have issued ( or are considering issuing), or
    5) as necessary to otherwise service a customer’s policy or effect a customer

When necessary, the Company may disclose nonpublic personal information to a nonaffiliated organization that is
performing services relative to the policy or our operation, we require that such third parties use and disclose the
information only as necessary relating to the service or function that they are performing on our behalf. It is
important that the Companies’ employees be aware of and abides by this Privacy Policy and the applicable laws
governing the use, handling and disclosure of nonpublic personal information. Our employees may not access
nonpublic personal information maintained by the Company on a general basis. Company employees will have
access to personal nonpublic information of applicants, policyholders or claimants if this information relates to their
job performance for the Company. The Company will maintain adequate safeguards to protect the confidentially
and security of the nonpublic personal information that we obtain. Employees may not disclose or use nonpublic
personal information except as authorized by the Company or as permitted or required by law. If an employee fails
to comply with these requirements this may lead to appropriate disciplinary action by the Company up to, and
including, dismissal.

This Privacy Policy applies to individuals who are applicants, policyholders, or claimants under insurance products
or services obtained from the Company primarily for personal, family or household purposes; it does not apply to
products or services obtained for business, commercial or agricultural purposes.

The Company will provide notice of its privacy policy to its customers not less than annually, while the policyholder
maintains a relationship with us.




MUS 01 01 10043 1013                                                                         Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 27 of 65 PageID 57
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             LIMITED COVERAGE FOR CONTRACTORS AND EMPLOYEES
                            (GENERAL LIABILITY)
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. SECTION 1 – COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY, 2. Exclusions, is
    deleted and replaced as follows:

  This Insurance does not apply to:

     e. Employer's Liability

       “Bodily Injury” to:

           (1) An “employee”, “temporary worker”, “leased employee”, or independent contractor o f the insured
               or any additional insured or employee of any independent contractor arising out of and in the
               course of:

               (a) Employment by the insured or any additional insured or independent operator

               (b) Performing duties related to the conduct of the insured or any additional insured's business;
                   or

               (c) Arising out of the injured party’s employment; or

           (2) A fellow “employee”, “temporary worker”, “leased employee”, or independent contractor of the
               insured or any additional insured arising out of the course of such employment when the
               insured is an “executive officer” of such employer; or

           (3) The spouse, children, parent, brother or sister of that fellow “employee”, “temporary worker”,
               “leased employee”, or independent contractor as a consequence of Paragraph (1) above.

       This exclusion applies:

           (1) Whether an insured may be liable as an employer or in any other capacity;

           (2) To any obligation to share damages with or repay someone else who must pay damages
               because of the injury; or

           (3) To any liability assumed under any contract or agreement.

B. SECTION V – DEFINITIONS, subparagraph 19. is deleted and replaced with the following:

   19. “Temporary Worker” means any person who is:

           (a) Furnished to you to substitute for a permanent
               “employee”;
           (b) A short-term worker; or
           (c) Not an “employee” or “volunteer” worker

                             All other terms and conditions of this policy remain unchanged.

MUS 01 01 20007 1013                                                                       Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 28 of 65 PageID 58
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION - UNSCHEDULED ACTIVITIES AND EVENTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following exclusion is added to COVERAGES A, B and C (Section I)
       This insurance does not apply to “bodily injury”, “property damage”, “personal injury”, “advertising
       injury” or medical payments for activities or events not scheduled by endorsement or shown in the
       Declarations.

                       All other terms and conditions of this policy remain unchanged.




MUS 01 01 20010 1013                                                                 Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 29 of 65 PageID 59
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         SPECIAL CONDITIONS - SUBCONTRACTORS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The following condition is added to SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITION’s section
of the policy:

SPECIAL CONDITIONS – SUBCONTRACTORS

You will obtain Certificates of Insurance with Limits of Insurance equal to or greater than those provided by this
Policy from all subcontractors or independent contractors prior to commencement of any work performed.

Failure to comply with this Special Condition does not alter the coverage provided by this Policy. However,
should you fail to comply; a premium charge will be made. The premium charge will be computed by multiplying
the “total cost” of all work sublet that fails to meet the above condition, by the rate per $1,000 of payroll for the
applicable classification of the work performed.

If the policy does not contain the applicable classification and rate, we will multiply our usual and customary rate
per $1,000 payroll for that classification, by the net modification factor, if any, applied to the policy rates.

“Total cost” means the cost of all labor, materials, and equipment furnished, used or delivered for use in the
execution of the work, and all fees, bonuses or commissions paid.

                          All other terms and conditions of this policy remain unchanged.




MUS 01 01 20023 1013                                                                       Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 30 of 65 PageID 60
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION - DIRECTORS AND OFFICERS LIABILITY
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

In consideration of the premium charged, it is understood and agreed that we will not pay damages for loss that
results from a wrongful act based on: an error or omission; negligence; breach of duty; or misstatement or
misleading statement by your directors and officers. It is further understood and agreed that we have no duty to
defend you against such allegations.

                         All other terms and conditions of this policy remain unchanged.




MUS 01 01 20027 1013                                                                      Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 31 of 65 PageID 61
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               LEAD CONTAMINATION EXCLUSION
This endorsement modifies insurance provided under the f ollowing:

         COMMERCIAL GENERAL LIABILITY COVERAGE FORM
         COMMERCIAL PROFESSIONAL LIABILITY COVERAGE FORM
         GARAGE COVERAGE PART

In consideration of the premium charged it is hereby understood and agreed that this policy will not provide
coverage, meaning indemnification or defense costs, arising out of:

“Bodily injury”, “property damage”, “personal injury”, “advertising injury”, “medical payments”, or any other damages
because of liability, alleged liability, or occurrence resulting from, caused by, arising out of, or in any way connected
with:

The existence of lead, the removal of lead, the testing for lead, or exposure to lead in any form which is or has at
any time been present in, on, or near:

    1.   the insured’s premises; or
    2.at any location at which the insured is working or has worked in connection with such existence, removal,
      or testing
Whether or not:

    1.   caused by, at the instigation of, or with the direct or indirect involvement of the insured, the insured’s
         employees or other persons on the insured’s premises or work site; or,
    2.   whether or not caused by or arising out of the insured’s failure to properly supervise or keep the work site in
         a safe condition.


                          All other terms and conditions of this policy remain unchanged.




MUS 01 01 20058 1013                                                                         Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 32 of 65 PageID 62
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               PUNITIVE DAMAGES EXCLUSION
This endorsement modifies insurance provided under the f ollowing:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
       COMMERCIAL PROFESSIONAL LIABILITY COVERAGE FORM
       GARAGE COVERAGE PART


This insurance does not apply to any fines, penalties, punitive damages, exemplary damages, treble damages or
the multiplication of compensatory damages.



                        All other terms and conditions of this policy remain unchanged.




MUS 01 01 20063 1013                                                                  Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 33 of 65 PageID 63
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              EXCLUSION – REAL ESTATE DEVELOPMENT PROPERTY
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

This insurance does not apply to “bodily injury”, “property damage”, “personal and advertising injury” or “medical
expense“ arising out of, caused by, or in any way connected with:

                Real Estate Development Property, meaning land in any stage of active
                development which includes site preparation as well as actual construction
                activities.


                          All other terms and conditions of this policy remain unchanged.




MUS 01 01 20068 1013                                                                    Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 34 of 65 PageID 64
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EARTH MOVEMENT EXCLUSION
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
        COMMERCIAL PROFESSIONAL LIABILITY COVERAGE FORM
        GARAGE COVERAGE PART

In consideration of the premium charged, it is understood and agreed that this policy specifically excludes and does
not extend to, or provide coverage or indemnity for, any claim of liability for bodily injury or property damage caused
by, resulting from, attributable or contributed to or aggravated by the subsidence of land as a result of landslide,
mudflow, earth sinking or shifting, resulting from any operations of the Named Insured or on behalf of any Named
Insured or any subcontractor of the Named Insured.


                          All other terms and conditions of this policy remain unchanged.




MUS 01 01 20080 1013                                                                        Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 35 of 65 PageID 65
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     EXCLUSION - ASBESTOS
This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
       COMMERCIAL PROFESSIONAL LIABILITY COVERAGE FORM
       GARAGE COVERAGE PART

In consideration of the premium charged, it is understood and agreed that this policy will not provide
coverage, meaning indemnification or defense costs arising out of:

    1. Asbestos or any asbestos related “bodily injury”, or “property damage” or
    2. Any alleged act, error, omission, or duty involving asbestos, its use, exposure, presence,
       existence, detection, removal, elimination, transportation, disposal or avoidance or
    3. The use, exposure, presence, existence, detection, removal, elimination, or avoidance of
       asbestos in any environment, building or structure.


                        All other terms and conditions of this policy remain unchanged.




MUS 01 01 20082 1013                                                                   Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 36 of 65 PageID 66
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        NON-STACKING OF LIMITS ENDORSEMENT
                          TWO OR MORE COVERAGE FORMS, COVERAGE
                               PARTS, OR POLICIES ISSUED BY US
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        COMMERCIAL PROFESSIONAL LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE PART
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        FARM LIABILITY COVERAGE FORM
        GARAGE COVERAGE PART

If any coverage form or coverage part or policy issued to you by us or any company affiliated with us apply to the
same claim for damages, the maximum limit of insurance for liability coverage under all of the coverage forms,
coverage parts, or policies shall not exceed the highest applicable limit of insurance available under any one
coverage form, coverage part or policy.

This endorsement does not apply to any coverage form, coverage part or policy issued by us or an affiliated
company specifically to apply as excess insurance over this policy.



                         All other terms and conditions of this policy remain unchanged.




MUS 01 01 20084 1013                                                                    Page 1 of 1
   Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 37 of 65 PageID 67
 MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              CROSS SUITS LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The Exclusions section of the policy is amended and the following is added:

The coverage under this policy does not apply to “bodily injury”, “property damage”, “personal injury”, “advertising
injury”, or any injury, loss or damage arising out of actions, allegations, expense initiated or caused to be brought
about by any insured covered by this policy against any other insured covered by this policy.



                          All other terms and conditions of this policy remain unchanged.




MUS 01 01 20100 1013                                                                         Page 1 of 1
Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 38 of 65 PageID 68
  MESA UNDERWRITERS SPECIALTY
       INSURANCE COMPANY


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION – OCCUPATIONAL DISEASE

 This endorsement modifies insurance provided under the following:


        COMMERCIAL GENERAL LIABILITY COVERAGE FORM


   I.                                                                                        The following
          exclusion is added to 2. Exclusions COVERAGE A BODILY INJURY AND PROPERTY
          DAMAGE LIABILITY, COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY,
          and COVERAGE C MEDICAL PAYMENTS, part of SECTION I – COVERAGES:


          This insurance does not apply to “bodily injury”, “property damage”, “personal and advertising
          injury” or medical payments arising out of “occupational diseases”.


          “Occupational diseases” means any injury, including death, sickness, disease or disability,
          defined as occupational disease under any workers compensation or disability benefits laws,
          statues or regulations of any jurisdiction in which the “occurrence” took place or the “occupational
          disease” arose.

                     All other terms and conditions of this policy remain unchanged.




 MUS 01 01 20112 1013                                                                        Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 39 of 65 PageID 69


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                          (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
Other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                     or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I – COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
                                                                 occurred by any insured listed under
1. Insuring Agreement
                                                                 Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"            includes     any continuation, change or
      to which this insurance applies. We will have              resumption of that "bodily injury" or "property
      the right and duty to defend the insured against           damage" after the end of the policy period.
      any "suit" seeking those damages. However,
      we will have no duty to defend the insured              d. "Bodily injury" or "property damage" will be
                                                                 deemed to have been known to have occurred
      against any "suit" seeking damages for "bodily
                                                                 at the earliest time when any insured listed
      injury" or "property damage" to which this
      insurance does not apply. We may, at our                   under Paragraph 1. of Section II – Who Is An
      discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
      settle any claim or "suit" that may result. But:           give or receive notice of an "occurrence" or
                                                                 claim:
     (1) The amount we will pay for damages is
         limited as described in Section III – Limits            (1) Reports all, or any part, of the "bodily injury"
         Of Insurance; and                                           or "property damage" to us or any other
                                                                     insurer;
     (2) Our right and duty to defend ends when we
         have used up the applicable limit of                    (2) Receives a written or verbal demand or
         insurance in the payment of judgments or                    claim for damages because of the "bodily
         settlements under Coverages A or B or                       injury" or "property damage"; or
         medical expenses under Coverage C.                      (3) Becomes aware by any other means that
                                                                     "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
      perform acts or services is covered unless                     occurred or has begun to occur.
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
      "property damage" only if:                                 resulting at any time from the "bodily injury".
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 40 of 65 PageID 70



2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                      training or monitoring of others by that
      or intended from the standpoint of the insured.                    insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing    or  failing to    provide
      protect persons or property.                                       transportation with respect to any
                                                                         person that may be under the influence
   b. Contractual Liability                                              of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
         of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,       disability  benefits   or
         (a) Liability to such party for, or for the cost         unemployment compensation law or any
             of, that party's defense has also been               similar law.
             assumed in the same "insured contract";
             and                                               e. Employer's Liability
        (b) Such attorneys' fees and litigation                    "Bodily injury" to:
            expenses are for defense of that party                (1) An "employee" of the insured arising out of
            against a civil or alternative dispute                    and in the course of:
            resolution proceeding in which damages                   (a) Employment by the insured; or
            to which this insurance applies are
            alleged.                                                 (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
         any person;                                               may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
         person under the legal drinking age or                    damages with or repay someone else who
         under the influence of alcohol; or                        must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating            This exclusion does not apply to liability
         to the sale, gift, distribution or use of                assumed by the insured under an "insured
         alcoholic beverages.                                     contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 41 of 65 PageID 71



   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                   on which any insured or any contractors
         out of the actual, alleged or threatened                       or subcontractors working directly or
         discharge, dispersal, seepage, migration,                      indirectly on any insured's behalf are
         release or escape of "pollutants":                             performing operations if the "pollutants"
                                                                        are brought on or to the premises, site
        (a) At or from any premises, site or location                   or location in connection with such
            which is or was at any time owned or                        operations by such insured, contractor
            occupied by, or rented or loaned to, any                    or    subcontractor.   However,      this
            insured. However, this subparagraph                         subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke,                               lubricants or other operating fluids
                fumes, vapor or soot produced by or                         which are needed to perform the
                originating from equipment that is                          normal electrical, hydraulic or
                used to heat, cool or dehumidify the                        mechanical functions necessary for
                building, or equipment that is used to                      the operation of "mobile equipment"
                heat water for personal use, by the                         or its parts, if such fuels, lubricants
                building's occupants or their guests;                       or other operating fluids escape from
            (ii) "Bodily injury" or "property damage"                       a vehicle part designed to hold, store
                 for which you may be held liable, if                       or receive them. This exception does
                 you are a contractor and the owner                         not apply if the "bodily injury" or
                 or lessee of such premises, site or                        "property damage" arises out of the
                 location has been added to your                            intentional discharge, dispersal or
                 policy as an additional insured with                       release of the fuels, lubricants or
                 respect to your ongoing operations                         other operating fluids, or if such
                 performed for that additional insured                      fuels, lubricants or other operating
                 at that premises, site or location and                     fluids are brought on or to the
                 such premises, site or location is not                     premises, site or location with the
                 and never was owned or occupied                            intent that they be discharged,
                 by, or rented or loaned to, any                            dispersed or released as part of the
                 insured, other than that additional                        operations being performed by such
                 insured; or                                                insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
                                                                            fumes or vapors from materials
        (b) At or from any premises, site or location
                                                                            brought into that building in
            which is or was at any time used by or
                                                                            connection with operations being
            for any insured or others for the
                                                                            performed by you or on your behalf
            handling, storage, disposal, processing
                                                                            by a contractor or subcontractor; or
            or treatment of waste;
        (c) Which are or were at any time                              (iii) "Bodily injury" or "property damage"
                                                                             arising out of heat, smoke or fumes
            transported, handled, stored, treated,
                                                                             from a "hostile fire".
            disposed of, or processed as waste by
            or for:                                                 (e) At or from any premises, site or location
                                                                        on which any insured or any contractors
            (i) Any insured; or
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 3 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 42 of 65 PageID 72



     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                        out of:
        (a) Request, demand, order or statutory or                  (a) The operation of machinery or
            regulatory requirement that any insured                     equipment that is attached to, or part of,
            or others test for, monitor, clean up,                      a land vehicle that would qualify under
            remove, contain, treat, detoxify or                         the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                    were not subject to a compulsory or
            assess the effects of, "pollutants"; or                     financial responsibility law or other
        (b) Claim or suit by or on behalf of a                          motor vehicle insurance law where it is
            governmental authority for damages                          licensed or principally garaged; or
            because of testing for, monitoring,                     (b) The operation of any of the machinery
            cleaning up, removing, containing,                          or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                f.(3) of the definition of "mobile
            any way responding to, or assessing the                     equipment".
            effects of, "pollutants".                         h. Mobile Equipment
         However, this paragraph does not apply to               "Bodily injury" or "property damage" arising out
         liability for damages because of "property              of:
         damage" that the insured would have in the
         absence of such request, demand, order or               (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                        loaned to any insured; or
         governmental authority.                                 (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                   in practice for, or while being prepared for,
                                                                     any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out               or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or         i. War
      watercraft owned or operated by or rented or                "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation               caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                 (1) War, including undeclared or civil war;
      This exclusion applies even if the claims                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                     action in hindering or defending against an
      wrongdoing in the supervision, hiring,
                                                                     actual or expected attack, by any
      employment, training or monitoring of others by
                                                                     government, sovereign or other authority
      that insured, if the "occurrence" which caused                 using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or               power, or action taken by governmental
      watercraft that is owned or operated by or                     authority in hindering or defending against
      rented or loaned to any insured.                               any of these.
      This exclusion does not apply to:                        j. Damage To Property
     (1) A watercraft while ashore on premises you                "Property damage" to:
         own or rent;                                            (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                        any costs or expenses incurred by you, or
                                                                     any other person, organization or entity, for
         (a) Less than 26 feet long; and                             repair,     replacement,      enhancement,
        (b) Not being used to carry persons or                       restoration or maintenance of such property
             property for a charge;                                  for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                   injury to a person or damage to another's
         to, premises you own or rent, provided the                  property;
         "auto" is not owned by or rented or loaned              (2) Premises you sell, give away or abandon, if
         to you or the insured;                                      the "property damage" arises out of any
     (4) Liability assumed under any "insured                        part of those premises;
         contract" for the ownership, maintenance or             (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                         © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 43 of 65 PageID 73



     (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
         control of the insured;                                  of other property arising out of sudden and
     (5) That particular part of real property on                 accidental physical injury to "your product" or
         which you or any contractors or                          "your work" after it has been put to its intended
         subcontractors working directly or indirectly            use.
         on your behalf are performing operations, if          n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
     Paragraph (2) of this exclusion does not apply                dangerous condition in it.
     if the premises are "your work" and were never            o. Personal And Advertising Injury
     occupied, rented or held for rental by you.
                                                                  "Bodily injury" arising out of "personal and
     Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
     exclusion do not apply to liability assumed
                                                               p. Electronic Data
     under a sidetrack agreement.
                                                                  Damages arising out of the loss of, loss of use
     Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
     to "property damage" included in the "products-              or inability to manipulate electronic data.
     completed operations hazard".
                                                                  However, this exclusion does not apply to
   k. Damage To Your Product                                      liability for damages because of "bodily injury".
     "Property damage" to "your product" arising out              As used in this exclusion, electronic data
     of it or any part of it.                                     means information, facts or programs stored as
   l. Damage To Your Work                                         or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of             from computer software, including systems and
      it or any part of it and included in the "products-         applications software, hard or floppy disks, CD-
      completed operations hazard".                               ROMs, tapes, drives, cells, data processing
                                                                  devices or any other media which are used
     This exclusion does not apply if the damaged                 with electronically controlled equipment.
     work or the work out of which the damage
     arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
     subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
     Not Physically Injured                                       directly or indirectly out of any action or
                                                                  omission that violates or is alleged to violate:
     "Property damage" to "impaired property" or
     property that has not been physically injured,               (1) The Telephone Consumer Protection Act
     arising out of:                                                  (TCPA), including any amendment of or
                                                                      addition to such law;
     (1) A defect, deficiency, inadequacy or
         dangerous condition in "your product" or                 (2) The CAN-SPAM Act of 2003, including any
         "your work"; or                                              amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                      any amendment of or addition to such law,
         agreement in accordance with its terms.                      including the Fair and Accurate Credit
                                                                      Transactions Act (FACTA); or




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 5 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 44 of 65 PageID 74



     (4) Any federal, state or local statute,              2. Exclusions
         ordinance or regulation, other than the              This insurance does not apply to:
         TCPA, CAN-SPAM Act of 2003 or FCRA
         and their amendments and additions, that             a. Knowing Violation Of Rights Of Another
         addresses, prohibits, or limits the printing,           "Personal and advertising injury" caused by or
         dissemination,     disposal,       collecting,          at the direction of the insured with the
         recording,     sending,         transmitting,           knowledge that the act would violate the rights
         communicating or distribution of material or            of another and would inflict "personal and
         information.                                            advertising injury".
   Exclusions c. through n. do not apply to damage            b. Material Published With Knowledge Of
   by fire to premises while rented to you or                    Falsity
   temporarily occupied by you with permission of the
                                                                 "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this
                                                                 oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of              material, if done by or at the direction of the
   Insurance.                                                    insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                         c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                 "Personal and advertising injury" arising out of
1. Insuring Agreement                                            oral or written publication, in any manner, of
   a. We will pay those sums that the insured                    material whose first publication took place
      becomes legally obligated to pay as damages                before the beginning of the policy period.
      because of "personal and advertising injury" to
                                                              d. Criminal Acts
      which this insurance applies. We will have the
      right and duty to defend the insured against               "Personal and advertising injury" arising out of
      any "suit" seeking those damages. However,                 a criminal act committed by or at the direction
      we will have no duty to defend the insured                 of the insured.
      against any "suit" seeking damages for                  e. Contractual Liability
      "personal and advertising injury" to which this
      insurance does not apply. We may, at our                   "Personal and advertising injury" for which the
                                                                 insured has assumed liability in a contract or
      discretion, investigate any offense and settle
                                                                 agreement. This exclusion does not apply to
      any claim or "suit" that may result. But:
                                                                 liability for damages that the insured would
     (1) The amount we will pay for damages is                   have in the absence of the contract or
         limited as described in Section III – Limits            agreement.
         Of Insurance; and
                                                               f. Breach Of Contract
     (2) Our right and duty to defend end when we
         have used up the applicable limit of                     "Personal and advertising injury" arising out of
                                                                  a breach of contract, except an implied
         insurance in the payment of judgments or
                                                                  contract to use another's advertising idea in
         settlements under Coverages A or B or
                                                                  your "advertisement".
         medical expenses under Coverage C.
                                                              g. Quality Or Performance Of Goods – Failure
      No other obligation or liability to pay sums or
                                                                 To Conform To Statements
      perform acts or services is covered unless
      explicitly provided for under Supplementary                "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                              the failure of goods, products or services to
                                                                 conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                 performance made in your "advertisement".
      advertising injury" caused by an offense arising
      out of your business but only if the offense was        h. Wrong Description Of Prices
      committed in the "coverage territory" during the           "Personal and advertising injury" arising out of
      policy period.                                             the wrong description of the price of goods,
                                                                 products or services stated in your
                                                                 "advertisement".




Page 6 of 16                         © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 45 of 65 PageID 75



   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                   Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of           (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                         regulatory requirement that any insured or
      trademark, trade secret or other intellectual                  others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                    contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include              any way respond to, or assess the effects
      the use of another's advertising idea in your                  of, "pollutants"; or
      "advertisement".
                                                                 (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                      governmental authority for damages
      infringement, in your "advertisement", of                      because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                              up,     removing,    containing,    treating,
   j. Insureds In Media And Internet Type                            detoxifying or neutralizing, or in any way
      Businesses                                                     responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                 "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
         sites for others; or                                    (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
         service provider.                                           actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of           (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                         (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                    (3) The Fair Credit Reporting Act (FCRA), and
     "Personal and advertising injury" arising out of                any amendment of or addition to such law,
     the unauthorized use of another's name or                       including the Fair and Accurate Credit
     product in your e-mail address, domain name                     Transactions Act (FACTA); or
     or metatag, or any other similar tactics to                 (4) Any federal, state or local statute,
     mislead another's potential customers.                          ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
      "Personal and advertising injury" arising out of               and their amendments and additions, that
      the actual, alleged or threatened discharge,                   addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                      dissemination,     disposal,       collecting,
      escape of "pollutants" at any time.                            recording,     sending,         transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                        Page 7 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 46 of 65 PageID 76



COVERAGE C – MEDICAL PAYMENTS                                 d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                            To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                  any insured, if benefits for the "bodily injury"
      below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                 workers' compensation or disability benefits
     (1) On premises you own or rent;                            law or a similar law.
     (2) On ways next to premises you own or rent;            e. Athletics Activities
         or
                                                                 To a person injured while practicing, instructing
     (3) Because of your operations;                             or participating in any physical exercises or
      provided that:                                             games, sports, or athletic contests.
         (a) The accident takes place in the                   f. Products-Completed Operations Hazard
             "coverage territory" and during the policy           Included within the "products-completed
             period;                                              operations hazard".
         (b) The expenses are incurred and reported           g. Coverage A Exclusions
             to us within one year of the date of the
             accident; and                                      Excluded under Coverage A.
         (c) The injured person submits            to      SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by               AND B
             physicians of our choice as often as we       1. We will pay, with respect to any claim we
             reasonably require.                              investigate or settle, or any "suit" against an
   b. We will make these payments regardless of               insured we defend:
      fault. These payments will not exceed the               a. All expenses we incur.
      applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                   because of accidents or traffic law violations
     (1) First aid administered at the time of an                arising out of the use of any vehicle to which
         accident;                                               the Bodily Injury Liability Coverage applies. We
     (2) Necessary medical, surgical, X-ray and                  do not have to furnish these bonds.
         dental services, including        prosthetic         c. The cost of bonds to release attachments, but
         devices; and                                            only for bond amounts within the applicable
     (3) Necessary        ambulance,         hospital,           limit of insurance. We do not have to furnish
         professional nursing and funeral services.              these bonds.
2. Exclusions                                                 d. All reasonable expenses incurred by the
                                                                 insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                 investigation or defense of the claim or "suit",
   a. Any Insured                                                including actual loss of earnings up to $250 a
                                                                 day because of time off from work.
      To any insured, except "volunteer workers".
                                                              e. All court costs taxed against the insured in the
   b. Hired Person
                                                                 "suit". However, these payments do not include
      To a person hired to do work for or on behalf of           attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                    against the insured.
   c. Injury On Normally Occupied Premises                     f. Prejudgment interest awarded against the
      To a person injured on that part of premises                insured on that part of the judgment we pay. If
      you own or rent that the person normally                    we make an offer to pay the applicable limit of
      occupies.                                                   insurance, we will not pay any prejudgment
                                                                  interest based on that period of time after the
                                                                  offer.




Page 8 of 16                         © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 47 of 65 PageID 77



   g. All interest on the full amount of any judgment            So long as the above conditions are met,
      that accrues after entry of the judgment and               attorneys' fees incurred by us in the defense of
      before we have paid, offered to pay, or                    that indemnitee, necessary litigation expenses
      deposited in court the part of the judgment that           incurred by us and necessary litigation expenses
      is within the applicable limit of insurance.               incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
      damages for which the insured has assumed                 and to pay for attorneys' fees and necessary
      the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
      agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies          to   such   liability     insurance in the payment of judgments or
      assumed by the insured;                                   settlements or the conditions set forth above, or
                                                                the terms of the agreement described in
   c. The obligation to defend, or the cost of the
      defense of, that indemnitee, has also been                Paragraph f. above, are no longer met.
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                   insureds, but only with respect to the conduct
      no conflict appears to exist between the                       of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                    insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
      conduct and control the defense of that                       respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                    respect to the conduct of your business. Your
    f. The indemnitee:                                              managers are insureds, but only with respect
      (1) Agrees in writing to:                                     to their duties as your managers.
          (a) Cooperate with us in the investigation,            d. An organization other than a partnership, joint
              settlement or defense of the "suit";                  venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
             demands, notices, summonses or legal                   are insureds, but only with respect to their
             papers received in connection with the                 duties as your officers or directors. Your
             "suit";                                                stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
          (c) Notify any other insurer whose coverage
              is available to the indemnitee; and                e. A trust, you are an insured. Your trustees are
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
          (a) Obtain records and other information
              related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 9 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 48 of 65 PageID 78



2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct              with respect to duties as such. That
      of your business. However, none of these                    representative will have all your rights and
      "employees" or "volunteer workers" are                      duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
      (1) "Bodily injury" or "personal and advertising         than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while              b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct             "property damage" that occurred before you
             of your business;                                    acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or          c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                      advertising injury" arising out of an offense
             "volunteer worker" as a consequence of               committed before you acquired or formed the
             Paragraph (1)(a) above;                              organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or
                                                            SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
             failing to provide professional health            and the rules below fix the most we will pay
             care services.                                    regardless of the number of:
      (2) "Property damage" to property:                       a. Insureds;
          (a) Owned, occupied or used by;                      b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or
                                                               c. Persons or organizations making claims or
              control of, or over which physical control
                                                                  bringing "suits".
              is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer             pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 49 of 65 PageID 79



3. The Products-Completed Operations Aggregate                   (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                  offense.
   damage" included in the "products-completed                b. If a claim is made or "suit" is brought against
   operations hazard".                                           any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                  claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all "personal and advertising injury"              (2) Notify us as soon as practicable.
   sustained by any one person or organization.                   You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we              practicable.
   will pay for the sum of:                                   c. You and any other involved insured must:
   a. Damages under Coverage A; and                             (1) Immediately send us copies of any
   b. Medical expenses under Coverage C                             demands, notices, summonses or legal
                                                                    papers received in connection with the
   because of all "bodily injury" and "property                     claim or "suit";
   damage" arising out of any one "occurrence".
                                                                (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                     information;
   Premises Rented To You Limit is the most we will
   pay under Coverage A for damages because of                   (3) Cooperate with us in the investigation or
   "property damage" to any one premises, while                      settlement of the claim or defense against
   rented to you, or in the case of damage by fire,                  the "suit"; and
   while rented to you or temporarily occupied by you            (4) Assist us, upon our request, in the
   with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                        person or organization which may be liable
   Expense Limit is the most we will pay under                       to the insured because of injury or damage
   Coverage C for all medical expenses because of                    to which this insurance may also apply.
   "bodily injury" sustained by any one person.               d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                       its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
   Bankruptcy or insolvency of the insured or of the          against an insured; but we will not be liable for
   insured's estate will not relieve us of our                damages that are not payable under the terms of
   obligations under this Coverage Part.                      this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
   Claim Or Suit                                              means a settlement and release of liability signed
   a. You must see to it that we are notified as soon         by us, the insured and the claimant or the
      as practicable of an "occurrence" or an offense         claimant's legal representative.
      which may result in a claim. To the extent
      possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 50 of 65 PageID 80



4. Other Insurance                                                (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                (a) The total amount that all such other
   a. Primary Insurance                                                   insurance would pay for the loss in the
                                                                          absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is               (b) The total of all deductible and self-
      primary, our obligations are not affected unless                   insured amounts under all that other
      any of the other insurance is also primary.                        insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                            with any other insurance that is not
      Paragraph c. below.                                             described in this Excess Insurance
   b. Excess Insurance                                                provision and was not bought specifically to
                                                                      apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                               shown in the Declarations of this Coverage
         (a) Any of the other insurance, whether                      Part.
             primary, excess, contingent or on any             c. Method Of Sharing
             other basis:
                                                                  If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                 by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or             also. Under this approach each insurer
                 similar coverage for "your work";                contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises              applicable limit of insurance or none of the loss
                 rented to you or temporarily                     remains, whichever comes first.
                 occupied by you with permission of               If any of the other insurance does not permit
                 the owner;                                       contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you              by limits. Under this method, each insurer's
                  to cover your liability as a tenant for         share is based on the ratio of its applicable
                  "property damage" to premises                   limit of insurance to the total applicable limits of
                  rented to you or temporarily                    insurance of all insurers.
                  occupied by you with permission of        5. Premium Audit
                  the owner; or
                                                               a. We will compute all premiums for this
            (iv) If the loss arises out of the                    Coverage Part in accordance with our rules
                 maintenance or use of aircraft,                  and rates.
                 "autos" or watercraft to the extent not
                 subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                 Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                 Property Damage Liability.                       At the close of each audit period we will
                                                                  compute the earned premium for that period
         (b) Any other primary insurance available to             and send notice to the first Named Insured.
             you covering liability for damages                   The due date for audit and retrospective
             arising out of the premises or                       premiums is the date shown as the due date
             operations, or the products and                      on the bill. If the sum of the advance and audit
             completed operations, for which you                  premiums paid for the policy period is greater
             have been added as an additional                     than the earned premium, we will return the
             insured.                                             excess to the first Named Insured.
     (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
         no duty under Coverages A or B to defend                 the information we need for premium
         the insured against any "suit" if any other              computation, and send us copies at such times
         insurer has a duty to defend the insured                 as we may request.
         against that "suit". If no other insurer
         defends, we will undertake to do so, but we        6. Representations
         will be entitled to the insured's rights              By accepting this policy, you agree:
         against all those other insurers.                     a. The statements in the           Declarations    are
                                                                  accurate and complete;




Page 12 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 51 of 65 PageID 81



   b. Those    statements    are     based           upon        However, "auto"      does    not   include   "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
      is made or "suit" is brought.                                 in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                         the territory described in Paragraph a.
   Part, those rights are transferred to us. The                        above;
   insured must do nothing after loss to impair them.               (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                     the territory described in Paragraph a.
   transfer those rights to us and help us enforce                      above, but is away for a short time on your
   them.                                                                business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                     that take place through the Internet or
   will mail or deliver to the first Named Insured                      similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"      includes   a    "leased worker".
SECTION V – DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication; and                                intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product" or "your work"
      advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                    deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16
 Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 52 of 65 PageID 82



9. "Insured contract" means:                                10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,              a labor leasing firm under an agreement between
      that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
      premises that indemnifies any person or                   related to the conduct of your business. "Leased
      organization for damage by fire to premises               worker" does not include a "temporary worker".
      while rented to you or temporarily occupied by        11. "Loading or unloading" means the handling of
      you with permission of the owner is not an                property:
      "insured contract";                                      a. After it is moved from the place where it is
   b. A sidetrack agreement;                                      accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                watercraft or "auto";
      connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;              "auto"; or
   d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection              watercraft or "auto" to the place where it is
      with work for a municipality;                               finally delivered;
   e. An elevator maintenance agreement;                       but "loading or unloading" does not include the
   f. That part of any other contract or agreement             movement of property by means of a mechanical
      pertaining to your business (including an                device, other than a hand truck, that is not
      indemnification of a municipality in connection          attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under         12. "Mobile equipment" means any of the following
      which you assume the tort liability of another            types of land vehicles, including any attached
      party to pay for "bodily injury" or "property             machinery or equipment:
      damage" to a third person or organization. Tort          a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed           vehicles designed for use principally off public
      by law in the absence of any contract or                    roads;
      agreement.
                                                               b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any              premises you own or rent;
      contract or agreement:
                                                               c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
         or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
         construction or demolition operations, within            maintained primarily to provide mobility to
         50 feet of any railroad property and                     permanently mounted:
         affecting any railroad bridge or trestle,                (1) Power cranes, shovels, loaders, diggers or
         tracks, road-beds, tunnel, underpass or                      drills; or
         crossing;
                                                                  (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                   such as graders, scrapers or rollers;
         surveyor for injury or damage arising out of:
                                                               e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                  or d. above that are not self-propelled and are
             prepare or approve, maps, shop                       maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                permanently attached equipment of the
             field orders, change orders or drawings              following types:
             and specifications; or
                                                                  (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                     including spraying, welding, building
            failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
            cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                  raise or lower workers;
         an injury or damage arising out of the
                                                                f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                  or d. above maintained primarily for purposes
         professional services, including those listed             other than the transportation of persons or
         in (2) above and supervisory, inspection,                 cargo.
         architectural or engineering activities.




Page 14 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 53 of 65 PageID 83



       However, self-propelled vehicles with the            16. "Products-completed operations hazard":
       following types of permanently attached                 a. Includes all "bodily injury" and "property
       equipment are not "mobile equipment" but will              damage" occurring away from premises you
       be considered "autos":                                     own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                       "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
             or resurfacing; or                                   (2) Work that has not yet been completed or
          (c) Street cleaning;                                        abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
           on automobile or truck chassis and used to
           raise or lower workers; and                               (a) When all of the work called for in your
                                                                         contract has been completed.
      (3) Air compressors, pumps and generators,
           including spraying, welding, building                     (b) When all of the work to be done at the
           cleaning, geophysical exploration, lighting                   job site has been completed if your
           and well servicing equipment.                                 contract calls for work at more than one
                                                                         job site.
   However, "mobile equipment" does not include
   any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
   or financial responsibility law or other motor                        site has been put to its intended use by
   vehicle insurance law where it is licensed or                         any person or organization other than
   principally garaged. Land vehicles subject to a                       another contractor or subcontractor
   compulsory or financial responsibility law or other                   working on the same project.
   motor vehicle insurance law are considered                         Work that may need service, maintenance,
   "autos".                                                           correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out          (1) The transportation of property, unless the
    of one or more of the following offenses:                         injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                      you, and that condition was created by the
   b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,                insured;
      or invasion of the right of private occupancy of            (2) The existence of tools, uninstalled
      a room, dwelling or premises that a person                      equipment or abandoned or unused
      occupies, committed by or on behalf of its                      materials; or
      owner, landlord or lessor;
                                                                  (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
      material that slanders or libels a person or                    a policy Schedule, states that products-
      organization or disparages a person's or                        completed operations are subject to the
      organization's goods, products or services;                     General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
    f. The use of another's advertising idea in your               such loss of use shall be deemed to occur at
       "advertisement"; or                                         the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
      or slogan in your "advertisement".                          physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 15 of 16
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 54 of 65 PageID 84



   As used in this definition, electronic data means           b. Includes:
   information, facts or programs stored as or on,                (1) Warranties or representations made at any
   created or used on, or transmitted to or from                      time with respect to the fitness, quality,
   computer software, including systems and                           durability, performance or use of "your
   applications software, hard or floppy disks, CD-                   product"; and
   ROMs, tapes, drives, cells, data processing
   devices or any other media which are used with                 (2) The providing of or failure to provide
   electronically controlled equipment.                               warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
   a. An arbitration proceeding in which such                   a. Means:
      damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
      must submit or does submit with our consent;
                                                                      your behalf; and
      or
                                                                  (2) Materials, parts or equipment furnished in
   b. Any other alternative dispute resolution                        connection with such work or operations.
      proceeding in which such damages are
      claimed and to which the insured submits with            b. Includes:
      our consent.                                               (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                          time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                    durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                 work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                      warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
      (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
             business or assets you have acquired;
             and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 55 of 65 PageID 85


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 04 11 85


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL INSURED – CONDOMINIUM
                           UNIT OWNERS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.

WHO IS AN INSURED (Section II) is amended to include as an insured each individual unit owner of the insured
condominium, but only with respect to liability arising out of the ownership, maintenance or repair of that portion of
the premises which is not reserved for that unit owner's exclusive use or occupancy.




CG 20 04 11 85                   Copyright, Insurance Services Office, Inc., 1984                        Page 1 of 1     
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 56 of 65 PageID 86


                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 21 04 11 85

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   EXCLUSION – PRODUCTS-COMPLETED OPERATIONS
                     HAZARD
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.


This insurance does not apply to "bodily injury" or "property damage" included within the "products-completed
operations hazard".




CG 21 04 11 85              Copyright, Insurance Services Office, Inc., 1984              Page 1 of 1      
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 57 of 65 PageID 87


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Person-
   Injury And Property Damage Liability:                    al And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
     (a) Refusal to employ that person;                        (a) Refusal to employ that person;
     (b) Termination of that person's employment;              (b) Termination of that person's employment;
         or                                                        or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
         acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
         tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
         defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
         crimination or malicious prosecution di-                  crimination or malicious prosecution di-
         rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                                Page 1 of 1    
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 58 of 65 PageID 88


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 49 09 99

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of               (2) Any loss, cost or expense arising out of any:
Section I – Coverage A – Bodily Injury And                      (a) Request, demand, order or statutory or
Property Damage Liability is replaced by the                        regulatory requirement that any insured or
following:                                                          others test for, monitor, clean up, remove,
This insurance does not apply to:                                   contain, treat, detoxify or neutralize, or in
 f. Pollution                                                       any way respond to, or assess the effects
                                                                    of "pollutants"; or
  (1) "Bodily injury" or "property damage" which
      would not have occurred in whole or part but              (b) Claim or suit by or on behalf of a
      for the actual, alleged or threatened discharge,              governmental authority for damages
      dispersal, seepage, migration, release or                     because of testing for, monitoring, cleaning
      escape of "pollutants" at any time.                           up,     removing,    containing,    treating,
                                                                    detoxifying or neutralizing, or in any way
                                                                    responding to, or assessing the effects of,
                                                                    "pollutants".




CG 21 49 09 99                  Copyright, Insurance Services Office, Inc., 1998                    Page 1 of 1     
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 59 of 65 PageID 89


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 55 09 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        TOTAL POLLUTION EXCLUSION
                       WITH A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Exclusion f. under Paragraph 2., Exclusions of                   (b) At any premises, site or location on which
Section I – Coverage A – Bodily Injury And                           any insured or any contractors or
Property Damage Liability is replaced by the                         subcontractors working directly or indirectly
following:                                                           on any insured's behalf are performing
This insurance does not apply to:                                    operations to test for, monitor, clean up,
                                                                     remove, contain, treat, detoxify, neutralize
 f. Pollution                                                        or in any way respond to, or assess the
    (1) "Bodily injury" or "property damage" which                   effects of, "pollutants".
        would not have occurred in whole or part but          (2) Any loss, cost or expense arising out of any:
        for the actual, alleged or threatened discharge,
        dispersal, seepage, migration, release or                (a) Request, demand, order or statutory or
        escape of "pollutants" at any time.                          regulatory requirement that any insured or
                                                                     others test for, monitor, clean up, remove,
       This exclusion does not apply to "bodily injury"              contain, treat, detoxify or neutralize, or in
       or "property damage" arising out of heat,                     any way respond to, or assess the effects
       smoke or fumes from a "hostile fire" unless that              of "pollutants"; or
       "hostile fire" occurred or originated:
                                                                 (b) Claim or suit by or on behalf of a
      (a) At any premises, site or location which is or              governmental authority for damages
          was at any time used by or for any insured                 because of testing for, monitoring, cleaning
          or others for the handling, storage,                       up,     removing,    containing,    treating,
          disposal, processing or treatment of waste;                detoxifying or neutralizing, or in any way
          or                                                         responding to, or assessing the effects of,
                                                                     "pollutants".




CG 21 55 09 99                   Copyright, Insurance Services Office, Inc., 1998                    Page 1 of 1     
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 60 of 65 PageID 90


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 67 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I – Coverage A – Bodily              Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                      Personal And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      Fungi Or Bacteria                                           Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
         would not have occurred, in whole or in                     would not have taken place, in whole or in
         part, but for the actual, alleged or                        part, but for the actual, alleged or
         threatened inhalation of, ingestion of,                     threatened inhalation of, ingestion of,
         contact with, exposure to, existence of, or                 contact with, exposure to, existence of, or
         presence of, any "fungi" or bacteria on or                  presence of any "fungi" or bacteria on or
         within a building or structure, including its               within a building or structure, including its
         contents, regardless of whether any other                   contents, regardless of whether any other
         cause,     event, material or        product                cause,     event, material or        product
         contributed concurrently or in any sequence                 contributed concurrently or in any sequence
         to such injury or damage.                                   to such injury.
      b. Any loss, cost or expenses arising out of               b. Any loss, cost or expense arising out of the
         the abating, testing for, monitoring, cleaning             abating, testing for, monitoring, cleaning up,
         up,    removing,      containing,     treating,            removing, containing, treating, detoxifying,
         detoxifying, neutralizing, remediating or                  neutralizing, remediating or disposing of, or
         disposing of, or in any way responding to,                 in any way responding to, or assessing the
         or assessing the effects of, "fungi" or                    effects of, "fungi" or bacteria, by any
         bacteria, by any insured or by any other                   insured or by any other person or entity.
         person or entity.                                 C. The following definition is added to the Definitions
      This exclusion does not apply to any "fungi" or         Section:
      bacteria that are, are on, or are contained in, a       "Fungi" means any type or form of fungus,
      good or product intended for bodily                     including mold or mildew and any mycotoxins,
      consumption.                                            spores, scents or byproducts produced or
                                                              released by fungi.




CG 21 67 12 04                             © ISO Properties, Inc., 2003                              Page 1 of 1     
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 61 of 65 PageID 91


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                         Personal And Advertising Injury Liability:
   2. Exclusions                                                  2. Exclusions
      This insurance does not apply to:                              This insurance does not apply to:
      Silica Or Silica-Related Dust                                  Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part,               a. "Personal and advertising injury" arising, in
          out of the actual, alleged, threatened or                      whole or in part, out of the actual, alleged,
          suspected inhalation of, or ingestion of,                      threatened or suspected inhalation of,
          "silica" or "silica-related dust".                             ingestion of, contact with, exposure to,
      b. "Property damage" arising, in whole or in                       existence of, or presence of, "silica" or
          part, out of the actual, alleged, threatened                   "silica-related dust".
          or suspected contact with, exposure to,                    b. Any loss, cost or expense arising, in whole
          existence of, or presence of, "silica" or                     or in part, out of the abating, testing for,
          "silica-related dust".                                        monitoring,       cleaning     up,     removing,
      c. Any loss, cost or expense arising, in whole                    containing,          treating,        detoxifying,
         or in part, out of the abating, testing for,                   neutralizing, remediating or disposing of, or
         monitoring,       cleaning     up,     removing,               in any way responding to or assessing the
         containing,          treating,        detoxifying,             effects of, "silica" or "silica-related dust", by
         neutralizing, remediating or disposing of, or                  any insured or by any other person or
         in any way responding to or assessing the                      entity.
         effects of, "silica" or "silica-related dust", by    C. The following definitions are added to               the
         any insured or by any other person or                   Definitions Section:
         entity.                                                  1. "Silica" means silicon dioxide (occurring in
                                                                     crystalline, amorphous and impure forms),
                                                                     silica particles, silica dust or silica compounds.
                                                                  2. "Silica-related dust" means a mixture or
                                                                     combination of silica and other dust or
                                                                     particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                  Page 1 of 1      
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 62 of 65 PageID 92


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 26 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


The definition of "insured contract" in the Definitions           Paragraph f. does not include that part of any
section is replaced by the following:                             contract or agreement:
"Insured contract" means:                                        (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However,                  or "property damage" arising out of
       that portion of the contract for a lease of                   construction or demolition operations, within
       premises that indemnifies any person or                       50 feet of any railroad property and
       organization for damage by fire to premises                   affecting any railroad bridge or trestle,
       while rented to you or temporarily occupied by                tracks, road-beds, tunnel, underpass or
       you with permission of the owner is not an                    crossing;
       "insured contract";                                       (2) That indemnifies an architect, engineer or
   b. A sidetrack agreement;                                          surveyor for injury or damage arising out of:
   c. Any easement or license agreement, except in                   (a) Preparing, approving, or failing to
      connection with construction or demolition                         prepare or approve, maps, shop
      operations on or within 50 feet of a railroad;                     drawings, opinions, reports, surveys,
                                                                         field orders, change orders or drawings
   d. An obligation, as required by ordinance, to                        and specifications; or
      indemnify a municipality, except in connection
      with work for a municipality;                                 (b) Giving directions or instructions, or
                                                                        failing to give them, if that is the primary
   e. An elevator maintenance agreement;                                cause of the injury or damage; or
   f. That part of any other contract or agreement               (3) Under which the insured, if an architect,
      pertaining to your business (including an                      engineer or surveyor, assumes liability for
      indemnification of a municipality in connection                an injury or damage arising out of the
      with work performed for a municipality) under                  insured's rendering or failure to render
      which you assume the tort liability of another                 professional services, including those listed
      party to pay for "bodily injury" or "property                  in (2) above and supervisory, inspection,
      damage" to a third person or organization,                     architectural or engineering activities.
      provided the "bodily injury" or "property
      damage" is caused, in whole or in part, by you
      or by those acting on your behalf. However,
      such part of a contract or agreement shall only
      be considered an "insured contract" to the
      extent your assumption of the tort liability is
      permitted by law. Tort liability means a liability
      that would be imposed by law in the absence
      of any contract or agreement.




CG 24 26 04 13                        © Insurance Services Office, Inc., 2012                         Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 63 of 65 PageID 93


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 73 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                               b. The act is a violent act or an act that is
   This insurance does not apply to:                                  dangerous to human life, property or
                                                                      infrastructure and is committed by an
   TERRORISM                                                          individual or individuals as part of an effort
   "Any injury or damage" arising, directly or                        to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                 United States or to influence the policy or
                                                                      affect the conduct of the United States
B. The following definitions are added:
                                                                      Government by coercion.
   1. For the purposes of this endorsement, "any
      injury or damage" means any injury or damage           C. The terms and limitations of any terrorism
      covered under any Coverage Part to which this             exclusion, or the inapplicability or omission of a
      endorsement is applicable, and includes but is            terrorism exclusion, do not serve to create
      not limited to "bodily injury", "property                 coverage for injury or damage that is otherwise
      damage", "personal and advertising injury",               excluded under this Coverage Part.
      "injury" or "environmental damage" as may be
      defined in any applicable Coverage Part.
   2. "Certified act of terrorism" means an act that is
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal
      Terrorism Risk Insurance Act, to be an act of
      terrorism pursuant to such Act. The criteria
      contained in the Terrorism Risk Insurance Act
      for a "certified act of terrorism" include the
      following:
      a. The act resulted in insured losses in excess
          of $5 million in the aggregate, attributable to
          all types of insurance subject to the
          Terrorism Risk Insurance Act; and




CG 21 73 01 15                         © Insurance Services Office, Inc., 2014                         Page 1 of 1
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 64 of 65 PageID 94



                                                                                                    IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                 (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nucle-                 facility" owned by, or operated by or on be-
         ar energy liability policy issued by Nuclear                 half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                  charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,               (2) The "nuclear material" is contained in
         Nuclear Insurance Association of Canada                      "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                   sessed, handled, used, processed, stored,
         insured under any such policy but for its                    transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of li-              of an "insured"; or
         ability; or                                              (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                    arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                    of services, materials, parts or equipment in
         which (a) any person or organization is re-                  connection with the planning, construction,
         quired to maintain financial protection pur-                 maintenance, operation or use of any "nu-
         suant to the Atomic Energy Act of 1954, or                   clear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                  within the United States of America, its terri-
         sured" is, or had this policy not been issued                tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                     clusion (3) applies only to "property dam-
         United States of America, or any agency                      age" to such "nuclear facility" and any
         thereof, under any agreement entered into                    property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily inju-         "Nuclear material" means "source material", "spe-
      ry" resulting from the "hazardous properties" of        cial nuclear material" or "by-product material".
      "nuclear material" and arising out of the opera-
      tion of a "nuclear facility" by any person or or-
      ganization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                                 Page 1 of 2      
  Case 3:18-cv-01468-HES-MCR Document 1-2 Filed 12/11/18 Page 65 of 65 PageID 95


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the pro-
   "by-product material" have the meanings given                      cessing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of plutoni-
                                                                      um or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nucle-       is located, all operations conducted on such site
   ar facility".                                               and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";                                or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used              mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent         "Property damage" includes all forms of radioac-
         fuel", or (3) handling, processing or packag-         tive contamination of property.
         ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08    
